     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                 UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   KINGVISION PAY-PER-VIEW, LTD,                       )   Entered 12/20/2019 Nunc Pro Tunc to 12/15/2019
                                                         )
 7                   Plaintiff,     vs.                  ) Case No.: 2:99-CV-02652-RMT-SH
                                                         )
 8   JESUS MEDINA, et al,                                ) [PROPOSED] RENEWAL OF CONSENT
                                                         ) JUDGMENT BY CLERK
 9                Defendant,                             )
                                                         )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, Garden Ciy Boxing Club, Inc, and against Defendant, Jesus Medina,
13
     individually and dba El Sara Pe aka El Serape, entered on December 15, 2009, be and the same is
14
     hereby renewed in the amounts as set forth below:
15
            Renewal of money judgment
16
                    a. Total judgment                                $      20,625.00
17
                    b. Costs after judgment                          $         00.00
18
                    c. Subtotal (add a and b)                        $      20,625.00
19
                    d. Credits                                       $          0.00
20
                    e. Subtotal (subtract d from c)                  $      20,625.00
21
                    f.   Interest after judgment(.32%)               $         660.00
22
                    g. Fee for filing renewal of application         $         00.00
23
                    h. Total renewed judgment (add e, f and g) $            21,285.00
24

25
             December 20, 2019
     Dated: ___________________Nunc CLERK, by ___
                                              _________________________
                                               __
                                                _________________
                                                               __
                                                                _______
26          Pro Tunc to 12/15/2019     Deputy

27
     KIRY . GRAY,
28   Clerk of Court
                                                         - 1-

                                          Renewal of Consent Judgment
